Citation Nr: 1028467	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than September 28, 
2004 for a grant of service connection for degenerative changes 
of the cervical spine.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension. 

3.  Entitlement to service connection for pain and numbness of 
the arms and face. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to July 1969.  His 
awards include the Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran requested a hearing before the Board in May 2006, 
however, withdrew his request in March 2009.  

The issues of entitlement to service connection for hypertension 
and entitlement to service connection for pain and numbness of 
the arms and face are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran separated from active service in July 1969; he 
did not raise a claim of entitlement to service connection for 
cervical spine disability within one year of discharge.

2.  On September 28, 2004, the RO received the Veteran's 
application requesting entitlement to service connection for 
cervical spine disability.  

3.  No communication or medical record prior to September 28, 
2004, may be interpreted as an informal claim of entitlement to 
service connection for cervical spine disability. 

4.  In a final October 1970 rating decision, the RO denied a 
claim of entitlement to service connection for hypertension, and 
properly notified the Veteran.  He did not perfect an appeal as 
to the decision.    

5.  The evidence associated with the claims file subsequent to 
the October 1970 rating decision regarding the Veteran's claim 
for service connection for hypertension relates to an 
unestablished fact, is not cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 28, 
2004, for the award of service connection for cervical spine 
disability have not been met.  38 U.S.C.A. 
§§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400 (2009).

2.  The October 1970 rating decision which denied the Veteran's 
claim of entitlement to service connection for hypertension is 
final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

3.  The evidence received subsequent to the October 1970 rating 
decision is new and material and the requirements to reopen the 
claim have been met.  38 U.S.C.A.
§§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2009).
      
      
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, VA 
outpatient treatment records, and VA examination reports.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000). 

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the duties to notify and assist with regard 
to the issue of whether new and material evidence has been 
received for the claim of entitlement to service connection for 
hypertension have been met to the extent necessary to reopen the 
claim, such that any deficiency in this regard is harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Regarding the claim of entitlement to an effective date earlier 
than September 28, 2004 for a grant of service connection for 
degenerative changes of the cervical spine, the Veteran's claim 
arises from an appeal of the initial evaluation following the 
grant of service connection.  Once service connection is granted 
and an initial rating and effective date are assigned, the claim 
is substantiated, and additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the duty to assist, the Board finds that all 
necessary assistance has been provided to the Veteran, in that VA 
has obtained service treatment records, VA outpatient treatment 
records, afforded the Veteran examinations, obtained medical 
opinions as to the etiology of disability, and assisted the 
Veteran in obtaining evidence.  Based on the foregoing, all known 
and available records relevant to the issue of effective date on 
appeal have been obtained and associated with the Veteran's 
claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time

Earlier Effective Date 

A July 2005 rating decision granted service connection for 
degenerative changes of the cervical spine and assigned a 30 
percent evaluation, effective September 28, 2004.  The Veteran 
contends that he is entitled to an earlier effective date for 
this award of service connection.

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).

The effective date of an evaluation and award of compensation on 
an original claim for compensation will be the day following 
separation from active duty service or the date entitlement arose 
if claim is received within one year after separation from 
service; otherwise, date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from active service in 
July 1969.  It is not in dispute that he did not submit a claim 
of entitlement to service connection for his cervical spine 
within one year from his discharge.  Therefore, assignment of an 
effective date back to the day following discharge is not 
possible.  As such, the appropriate effective date is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's informal written 
communication for compensation for cervical spine disability on 
September 28, 2004.  Thus, that date serves as the date of claim.  
Although the evidence of record does not reveal an exact date 
upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
September 28, 2004, date selected by the RO is the earliest 
possible effective date.  The reason for this is that, if the 
entitlement arose prior to September 28, 2004, then the date of 
claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. 
§ 3.400(b)(2).  Any evidence showing that the entitlement 
occurred after September 28, 2004, would not entitle the Veteran 
to an earlier effective date.

The Board has also considered whether any evidence of record 
prior to September 28, 2004, could serve as an informal claim in 
order to entitle the Veteran to an earlier effective date.  In 
this regard, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.

After reviewing the record, the Board concludes that there is no 
evidence submitted prior to September 28, 2004, indicating an 
intent to pursue a claim of entitlement to service connection for 
cervical spine condition.  

It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 
only apply once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the disability is 
not compensable.  Here, the Veteran's September 2004 claim was 
not pre-dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b), and, as such, that regulation does not afford a basis 
for finding that his claim, be it formal or informal, of 
entitlement to service connection for a cervical spine disability 
was filed earlier than September 28, 2004.  38 C.F.R. § 3.157; 
Crawford v. Brown, 5 Vet. App. 33 (1993). 

In sum, the presently assigned effective date of September 28, 
2004, is appropriate and there is no basis for an award of 
service connection for cervical spine disability prior to that 
date.  As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

New and Material Evidence to Reopen Claim

In October 1970, the RO denied service connection for 
hypertension, as there was no evidence of record demonstrating a 
diagnosis of hypertension.  The Veteran did not perfect an 
appeal; the decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. 
§ 20.1103.  In September 2004, he submitted a claim to reopen.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim, and if so, whether service 
connection may be granted.  

As a general rule, a claim may be reopened and reviewed if "new 
and material" evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and "material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened, and VA may then 
evaluate the merits of the claim on the basis of all evidence of 
record. 

As previously noted, the Veteran's claim of service connection 
for hypertension was denied by the RO in an October 1970 rating 
decision.  The evidence associated with the claims file at the 
time of the October 1970 rating decision included service 
treatment records and a September 1970 VA examination.  

Upon review of the record, the Board finds that the evidence 
received since the last final October 1970 rating decision is new 
and material.  Specifically, a June 1972 VA outpatient treatment 
record provides a diagnosis of moderate hypertension.  In an 
August 1972 VA outpatient treatment record, the record indicates 
probable essential hypertension.  A March 1976 VA outpatient 
treatment record provides a diagnosis of hypertension.  VA 
outpatient treatment records dated in December 1995 to November 
1997 demonstrate systolic pressure predominantly of 160 or more.  
The claim was initially denied because there was no evidence of a 
hypertension diagnosis.  These medical treatment records were not 
of record at the time of the October 1970 rating decision, thus, 
the records relate to an unestablished fact, as they demonstrate 
diagnoses of hypertension, which is necessary to substantiate the 
claim.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

Entitlement to an effective date earlier than September 28, 2004, 
for a grant of service connection for cervical spine disability 
is denied.

New and material evidence having been received, the claim for 
service connection for hypertension is reopened; the appeal is 
granted to this extent only.





REMAND

The Veteran contends that he currently suffers from hypertension 
as a result of his service.  He further contends that he suffers 
from pain and numbness of the arms and face due to his service-
connected cervical spine disability, and in the alternative, due 
to his service-connected degenerative disc disease.  Thus, in the 
present case, the Board finds that additional development is 
necessary.   

Regarding the Veteran's claim of service connection for 
hypertension, on a September 1970 VA examination, although 
hypertension was not diagnosed, the Veteran provided a history of 
hypertension.  Further, he asserts that he was treated for 
hypertension at Port Hueneme medical facility shortly after he 
was wounded, while in service.  Moreover, as detailed above, 
there is current medical evidence of hypertension.  To date, the 
Veteran has not been afforded a VA examination to determine 
whether there is a nexus between his current disability and 
service.  Thus, on remand an examination and opinion are 
required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Regarding the Veteran's claim of service connection for pain and 
numbness of the arms and face, as secondary to his service-connected 
degenerative disc disease and/or his service-connected cervical spine 
disability, the Board finds that an examination is necessary.  The 
Board notes the record demonstrates that the Veteran has reported 
experiencing continuous arm and face pain, reported as radiculopathy 
and neuropathy, as related to his neck (cervical) pain, for years.  
See VA outpatient treatment records dated from August 2004 to the 
present.  Further, during the March 2005 VA examination, the Veteran 
reported that the pain in his neck causes occasional paralysis of his 
face, as well as radiating pain to his hands.  In this regard, the 
March 2005 VA examiner did not indicate a specific diagnosis of 
radiculopathy or neuropathy, however, he reported that an MRI of the 
Veteran's shoulder dated in August 2003 shows changes in his left 
shoulder with tenosynovitis of the biceps, which may be contributing 
to the upper extremity weakness and pain.  In this regard, given that 
the VA treatment record is relevant to the issue on appeal, the Board 
must return the case so that the RO/AMC may attempt to obtain this 
record.   See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Under the facts and circumstance of this case, the Board is of the 
opinion that the Veteran should be afforded a VA examination in an 
attempt to determine the etiology of the Veteran's pain and numbness 
of the arms and face, and whether the condition is related to the 
aforementioned service-connected disabilities.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Finally, the Board notes that additional development is necessary 
in order to satisfy VA's duties to assist.  Specifically, the 
Veteran has not received appropriate notice as to the claim of 
entitlement to service connection for pain and numbness of the 
arms, to include as secondary to his service-connected 
degenerative disc disease and/or his service-connected cervical 
spine disability.  Specifically, the Board notes there has been 
an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  As such, effective October 10, 
2006, 38 C.F.R. § 3.310 was amended in order to implement the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995) regarding 
secondary service connection on the basis of the aggravation of a 
nonservice- connected disorder by a service-connected disability.  
See Id.  The amended 38 C.F.R. § 3.310(b) institutes additional 
evidentiary requirements and hurdles that must be satisfied 
before aggravation may be conceded and service connection 
granted.

To date, the RO has not provided the Veteran sufficient notice 
with regard to the claim of service connection for pain and 
numbness of the arms and face as secondary to service-connected 
degenerative disc disease and/or to service connected cervical 
spine, nor has the RO considered the Veteran's claim of 
entitlement to secondary service connection for pain and numbness 
of the arms and face under the revised version of 38 C.F.R. § 
3.310.  Thus, remand to facilitate that consideration is 
necessary.  See 38 U.S.C.A. § 5103(A) (West 2002).
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should issue appropriate 
notice on the Veteran's claim of entitlement 
to service connection for pain and numbness 
of the arms and face, to include as secondary 
to service-connected degenerative disc 
disease and/or to service connected cervical 
spine.  Specifically, the notice should 
inform the Veteran of the provisions of 38 
C.F.R. § 3.310 prior to the amendment which 
became effective October 10, 2006, and of the 
provisions of the regulation subsequent to 
amendment.  

2.  The RO/AMC should obtain the Veteran's VA 
outpatient treatment record detailing his left 
shoulder MRI dated in August 2003.  The RO/AMC 
should then associate this record with the 
claims file.  

3.  Schedule the Veteran for an appropriate 
VA examination(s) to determine the current 
nature and likely etiology of any 
hypertension or high blood pressure 
disability, as well as any neuropathy or 
radiculopathy (numbness) of the arms and/or 
face.  All indicated testing in this regard 
should be performed and the claims folder 
should be made available to the examiner for 
review.  The examiner is requested to pay 
particular attention to post-service VA 
outpatient treatment records.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

(a)  Is it at least as likely as not that 
any currently demonstrated hypertension/high 
blood pressure is the result of active service 
or any incident therein or, in the 
alternative, had its onset in service?
(b) Is it at least as likely as not that any 
current neuropathy or radiculopathy of the 
arms and/or face is proximately due to or 
the result of the Veteran's service-connected 
degenerative disc disease and/or the service-
connected cervical spine disability?  If the 
answer is no,

(c) Is it at least as likely as not that any 
currently diagnosed neuropathy or 
radiculopathy of the arms and/or face was 
aggravated by the service-connected 
degenerative disc disease and/or the service-
connected cervical spine disability.  If a 
currently diagnosed neuropathy or 
radiculopathy of the arms and/or face 
disability was aggravated by the service-
connected degenerative disc disease and/or the 
service-connected cervical spine, to the 
extent possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the neuropathy 
or radiculopathy of the arms and/or face 
disability before the onset of aggravation. 

A rationale for all opinions expressed should 
be provided.  

4.  Thereafter, readjudicate the Veteran's 
claims. Readjudication of the issue of 
entitlement to service connection for pain and 
numbness of the arms and face, to include as 
secondary to his service-connected 
degenerative disc disease and/or service-
connected cervical spine disability should 
include consideration of the prior and amended 
versions of 38 C.F.R. § 3.310.  If the 
decision with respect to the claims remain 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


